 28DECISIONSOF NATIONALLABOR RELATIONS BOARDMILDRED F. KELLOW d/b/a KELLOW-BROWN PRINTINGCOMPANYandLOS ANGELES PRINTING PRESSMEN ANDASSISTANTS UNION, NO. 78. Case No. 21-CA-1317. May28, 1953DECISION AND ORDEROn March 9, 1953, Trial Examiner Maurice M. Miller issuedhis Intermediate Report in the above -entitled proceeding,findingthat the Respondent has engaged in and was engaging in certainunfair labor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth inthe copy of the Intermediate Report attached hereto. Thereafter,the Respondentfiledexceptions to the Intermediate Report anda supporting brief.The Board' has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report,the Respondent's excep-tions and brief, and the entire record in the case,I and herebyadopts the findings, conclusions,and recommendations of theTrial Examiner,with the modifications and exceptions setforth below. $As set forth in detail in the Intermediate Report, the Unionasked the Respondent for a card check to prove its majorityon November 5, 1951.However,itdoes not appear that theUnion had achieved majority status before November 9, 1951.The Union again conferred with the Respondent on the 13th ofNovember in the Board's Regional Office, after it has filed apetition for an election.The parties then agreed to hold aconsent election,but the Union made no demands for recognitionat this meeting,or at any time thereafter.During this entireperiod, and starting about November 1, when the Union beganits organizational campaign, the Respondent committed a num-ber of unfair labor practices in the form of coercive threatsand interrogations of employees, and it unlawfully dischargedHoward Joneson the dayafter the consent-election conference.The Trial Examiner found that although the Union had not atany time demanded recognition as bargaining representative,the Respondent nevertheless violated Section 8 (a) (5) of the Act,as alleged in the complaint.We do not agree.As the Board hasfrequently held, an unequivocal demand at a time when the1Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, the Boardhas delegated its powers in connection with this case to a three-member panel LMembersHouston, Murdock, and Peterson].LThe Respondent's request for oral argument is hereby denied because the record, ex-ceptions, and brief adequately present the issues and the positions of the parties. .3We do not adopt the Trial Examiner's findings that the antiunion bulletin posted in thepressroom and the remarks of the Respondent'scomanager concerning'the Company'swelfare plan were coercive and in violation of Section 8 (a) (1) of the Act. We find thatboth the bulletin and these remarks were expressions of opinion protected by Section 8 (c)of the Act.105 NLRB No. 11. KELLOW-BROWN PRINTING COMPANY29Union has a majority in an appropriate unit is a prerequisiteto a finding that there was an unlawful refusal to bargain."It is true that the Respondent, by its other unlawful conductrelated in the Intermediate Report, coerced and intimidated itsemployees and discriminated against them in their employmentbecause of their prounion sentiments. It does not follow, how-ever, that the Respondent necessarily had evinced thereby aclear and express intention to refuse to recognize a majorityrepresentative of its employees once a demand was properlymade. The Board's decision in Old Town Shoe, a on which theTrial Examiner relies to support his finding that a demand forrecognition would have been a useless gesture in this case, isinapposite. Unlike the circumstances in this case, the unionin Old Town Shoe had not only been the long recognized majorityrepresentative of the employees, but the employer publicly an-nounced and reiterated his unequivocal intention not to bargain.Accordingly, as no demand was ever made, we are unable tofind that the record supports the complaint allegation of arefusal to bargain, and we shall therefore dismiss the complaintinsofar as it alleges a violation of Section 8 (a) (5) of theAct.6ORDERU^on the entire record in the case,and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that the Respondent,Mildred F.Kellow,doing business as Kellow-Brown Printing Company,Los Angeles,California,her agents,successors, and assigns,shall:1.Cease and desist from:(a) Interrogating her employees or applicants for employmentconcerning their union membership,activities,and sympathies;threatening that the Respondent would abandon its make-workprogram if the Union achieved designation as their exclusiverepresentative;and granting wage increases or other benefitsto discourage union membership or activity.(b) Interfering,restraining,or coercing her employees inany other manner in the exercise of the right to self-organi-zation,to form labor organizations,to join or assist LosAngeles Printing Pressmen and Assistants Union,No. 78, orany other labor organization, to bargain collectively throughrepresentatives of their own free choice,and to engage inother concerted activities for the purpose of collective bar-gaining or other mutual aid or protection,or to refrain fromany or all such activities,except to the extent that such rightsmay be affected by an agreement requiring membership in alabor organization as a condition of employment,as authorizedin Section 8 (a) (3) of the Act, as amended.4Wafford Cabinet Company, 95 NLRB 1407.5 91 NLRB 240. Cf. Norfolk Southern Bus Corporation, 66 NLRB 1165.6Cf. Glass Fiber Moulding Company, 104 NLRB 383; Sam Zall Milling Company, 94 NLRB1749, enforced as modified 202 F. 2d 499 (C. A. 9). 30DECISIONSOF NATIONALLABOR RELATIONS BOARD(c) Discouraging membership in Los Angeles Printing Press -men and Assistants Union,No. 78,or any other labor organiza-tion of her employees,by discharging any employees or re-fusing to reinstate them because of their union membershipor activity, or by discriminating against them in any othermanner in regard to their hire or tenure of employment, orany term or condition of their employment.2.Take the following affirmative action,which the Boardfinds will effectuate the policiesof the Act:(a) Offer to Joseph A. Collins and Bennie L. Jewell immedi-ate and full reinstatement to their former or substantiallyequivalent positions,without prejudice to their seniority andother rights and privileges,in the manner set forth in thesection of the Intermediate Report entitled"The Remedy."(b)Make whole Howard Jones, Joseph A. Collins, andBennie L. Jewell for anylossof pay or other incidents of theemployment relationship which they may have suffered or maysuffer because of the Respondent's discrimination against them,by the payment to each of them of a sum of money equal to theamount he normally would have earned as wages between thedates on which discrimination was practiced against him andthe date or dates of the Respondent's reinstatement offer, asset forth in the Intermediate Report,less his net earningsduring any such period.(c)Upon request make available to the National Labor Re-lations Board or its agents,for examinationand copying, allpayroll records and all other records necessary for a deter-mination of the amountsof back paydue under the terms ofthis recommendation.(d)Post in conspicuous places at her plant in Los Angeles,California,copiesof the notice attached hereto and marked"Appendix."TCopies of the notice, to be furnished by theRegional Director for the Twenty-first Region, shall, afterbeing duly signed by the Respondent or her representative,be posted by the Respondent immediately upon receipt thereofand maintained by her for sixty (60) consecutive days there-after in conspicuous places, including all places where noticesto employees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that the notices are notaltered, defaced, or covered by any other material.(e) Notify the Regional Director for the Twenty-first Region,inwriting, within ten (10) days from the date of this Order,whatstepstheRespondent has taken to comply herewith.APPENDIXNOTICE TO ALL EMPLOYEES.Pursuant to a Decision and Order of the National LaborRelations Board,and in order to effectuate the policies of theTIn the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to A Decision and Order" the words"Pursuant to A Decree of the United States Court of Appeals, Enforcing an Order." KELLOW-BROWN PRINTING COMPANY31National Labor Relations Act, as amended, we hereby notifyour employees that:WE WILL NOT discourage membership in Los AngelesPrintingPressmen and Assistants Union,No. 78, or inany other labor organization of our employees, by dis-charging or refusing to reinstate any of our employees,or in any other manner discriminating in regard to theirhire or tenure of employment,or any term or conditionof their employment.WE WILLoffer employeesJoseph A. Collinsand BennieL. Jewell immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice toany seniority or other rights and privileges they maypreviously have enjoyed, and make Howard Jones, JosephA. Collins, and Bennie L. Jewell whole for any loss of paysuffered as a result of the discrimination practiced againstthem.WE WILL NOT interrogate our employeeswith respectto their union membership,activities,and sympathies;threaten employees with loss of make-work orotherbene-fits if a union is designated as their exclusive representa-tive;or grant wage increases to discourage unionmember-ship or activity.WE WILL NOTin any other manner interfere with, re-strain,or coerce our employees in their exercise of theright to self-organization,to form,join, or assist anylabor organization, to bargain collectively through repre-sentatives of their own free choice, and to engage in con-certed activities for the purpose of collective bargainingor other mutual aid or protection,or to refrain from anyand all such activities,except to the extent that such rightmay be affected by an agreement requiring membership ina labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the National Labor Re-lations Act, as amended.All our employees are free to become or remain membersof Los Angeles Printing Pressmen and Assistants Union, No.78, or any other labor organization. We will not discriminatein regard to the hire,employment tenure,or any term or con-dition of employment of any employee because of membershipin or activity on behalf of any labor organization.MILDRED F. KELLOW d/b/aKELLOW-BROWN PRINTING COMPANY,Employer.Dated .................................By.....................................(Representative)(Title)Thisnoticemust remain postedfor 60 daysfrom the datehereof,and must notbe altered, defaced, or covered by anyother material. 32DECISIONS OF NATIONALLABOR RELATIONS BOARDIntermediate Report and Recommended OrderSTATEMENT OF THE CASEAfter investigation of a charge and amended charge duly filed in this case by the Los AngelesPrinting Pressmen and Assistants Union, No. 78, designated in this Intermediate Report as theUnion, the General Counsel of the National Labor Relations Board, in the name of the Board,caused the Regional Director of its Twenty-first Region,at Los Angeles,California,to issuea complaint on August 12, 1952. Mildred F. Kellow, doing business as the Kellow-BrownPrinting Company was named in the complaint as the Respondent Employer.The complaintalleged, in substance,that the Respondent had engaged in and continues to engage in unfairlabor practices affecting commerce,within the meaning of Section 8(a) (1), (3), and (5) andSection 2 (6) and(7) of the National Labor Relations Act, 49 Stat.449 as amended and reen-acted by the Labor Management Relations Act of 1947,61 Stat. 136,designated herein as theAct. Copies of the amended charge, the complaint,and a notice of hearing were duly servedupon the Respondent and the Union previously named.With respect to the unfair labor practices,the complaint alleged in substance that:(1) TheRespondent,since on or about November 5, 1951, and to date, has refused and continues torefuse to bargain collectively with the Union as the exclusive representative of her employeesIn a unit appropriate for the purposes of a collective bargain; (2) the Respondent dischargedHoward Jones on November 14, 1951, Joseph A. Collins on November 23, 1951,and Bennie L.Jewell onJanuary 11,1952, and has since failed and refused to reemploy them, because theyengaged in union and other concerted activities for the purposes of collective bargaining andother mutual aid or protection;(3) the Respondent,during November and December of 1951and January of 1952, interfered with,restrained,and coerced her employees in the exerciseof rights guaranteed by the Act,by various acts and statements;and (4) the Respondent'scourse of conduct,as described,involved unfair labor practices affecting commerce withinthe meaning of the Act,as amended.The Respondent's answer, duly filed, denied the jurisdictional allegations of the complaint,admitted the status of the Union as a labor organization,and went on to deny the commissionof any unfair labor practices.In accordance with the notice to which reference has been made,a hearing was held at LosAngeles,California,between October 6 and 8,1952,both dates inclusive.The General Counseland the Respondent were represented by attorneys,and the Union by its business representa-tive;all of the parties were afforded full opportunity to participate,to be heard,and to in-troduce evidence pertinent to the issues.(I find no merit in the Respondent's contention, vigorously argued, that the complaint wasimproperly or improvidently issued, because the Board's fielf'examiner had notified theRespondent of his decision to recommend its issuance within 5 days after the Union's amendedcharge was filed, and before the Respondent had had an opportunity to reply to that charge.The Board will take official notice of its own procedures;all that the record indicates Is thatthe field examiner had completed his investigation and notified the Respondent of his con-clusions and intentions within 5 days after the filing of a pro forma amended charge,framedto conform to the evidence revealed by the investigation,which was already complete. In anyevent,the matter is immaterial,since the Respondent's liability must be determined on thebasis of the formal record, without regard to any alleged lapses of good form in the informalinvestigative stages of the case.)At the close of the testimony each of the parties argued orally; their argument has beenmade a part of the stenographic transcript.The Respondent's attorney reserved the right,thereafter,to file an additional brief.Inaccordancewith the reservation,a brief has been filedin the Respondent's behalf; no brief has been filed by the General Counsel's representative.FINDINGS OF FACTUpon the entire record in the case, andupon my observationof thewitnesses, I make thefollowing findings of fact:1.THE RESPONDENT COMPANYMildred F.Kellow, doing business as the Kellow-Brown Printing Company, is engaged ingeneral printing and lithography work at Los Angeles, California.Much of the printed materialproduced by her is shipped outside of the State of California to firms or business enter- KELLOW-BROWN PRINTING COMPANY33prises doing business with the Respondent's California customers. Several examples of themanner in which the Respondent operates were cited for the record.All of the parties finallystipulated that the Respondent performs services annually worth in excess of $50,000 per yearfor other local enterprises,each of which does at least$25,000 worth of business acrossState lines.Despite the Respondent's denial, I find, in view of the stipulation noted, that the Respondenthas--at all material times--been engaged in commerce within the meaning of the Act. In ac-cordance with established Board policy as set forth in the Hollow Tree Lumber case, 91NLRB 635, I find, in addition,that the assertion of the Board's jurisdiction in this case isnecessary and warranted to effectuate the objectives of the statute.ILTHE LABOR ORGANIZATION INVOLVEDThe Los Angeles Printing Pressmen and AssistantsUnion, No. 78,hereinafter designated asthe Union,is, I find, a labor organization within the meaning ofSection 2 (5) of the Act, whichadmits employees of the Respondent to membership.M. THE UNFAIR LABOR PRACTICESA.The departments and persons involvedThe proprietress and general manager of the Respondent Company, Mildred F. Kellow, hasbeen active with it in that capacity for more than 20 years.Throughout most, if not all,of thatperiod she has been assisted by a comanager,Edith Farrington. And since June 1945, variousdepartments of the enterprise,9 or 10 in number, have been under the immediate supervisionof George Jerva,as the firm's superintendent of production.The Respondent's, press room,with which we are immediately concerned,contains 6 verticalcylinder presses, 3 horizontal cylinder presses,1 largecylinder press designated as a Miehle"swing back"unit, and 3 platen presses.In the normal course of events--according to theundenied and credited testimony of Comanager Farrington--the vertical presses would bemanned by 3 cylinder pressmen(each 1 being responsible for 2 machines),a "wash up" boy,and possibly an assistant,if needed.One pressman would be required to operate one or moreof the horizontal presses, with the help of an assistant or a "wash up"boy if the work re-quired it.With respect to the large cylinder press,Farrington testified that the full-timeservices of 1 pressman and an assistant would be required.For its hand presses, the Re-spondent normally employs 1 platen feeder, who would be expected to operate 1 of the pressesat a time.In accordance with this staffing pattern,the Respondent normally employed 5 cylinder press -men (designated by it as vertical pressmen,horizontal pressmen,and cylinder pressmen,respectively),3 assistants or helpers,and 1 platen feeder in its pressroom.At the outset ofthe course of events with which this case is concerned,I find, the Respondent had a full staffof cylinder pressmen, a platen feeder or job pressman, and 2 of the 3 assistants or helpersnormally required to make up a full crew.At various times during1951,8other individuals,approximately,were employed on a temporary basis to assist in the completion of specificjobs;none were in the Respondent's employ on November 1, 1951, however, when the eventswith which we are concerned began.Insofar as the record discloses,Mrs. Kellow spends very little time in the plant;her visitsto the pressroom and the other departments have, admittedly,been infrequent.Mrs. Farring-ton, as the firm's comanager,regularly spends more time in the plant.The record establishesthat she attempts to visit one or more departments almost daily,in order to check on thequality of the work being done. Direct and immediate responsibility for the supervision of thefirm'sproductive work,however, is in the hands of Production Superintendent Jerva. Therecord establishes that he exercises all of the prerogatives of supervision;he hires (whenadvised by Farrington of the necessity for such action),recommends discharges to FarringtonandMrs. Kellow,effectuates any separations approved by them,transfers,promotes, anddenotes employees(usually after consultatibn),and recommends wage increases on the basisof independent judgment. His recommendations are usually followed.The Respondent makes nocontention that Jerva is not a supervisor;in the light of the entire record,such a conclusionwould seem to be so clear as to be beyond dispute. I find that Jerva, at all material times,functioned as a supervisor and representative of the Respondent's management. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDB.The representation caseOn or about November 1, 1951, Francis L. Sanders,a union organizer,called upon the Re-spondent's production superintendent,George Jerva,at the request of a union member in theRespondent's employ, Cruz Rodriguez,who was about to resign and had been told that he wouldlose his "accumulated"vacation pay in that event. Sanders was unable to persuade Superin-tendent Jerva that the Respondent ought to follow the alleged"area practice"with regard tothe allowance of prorated vacation pay to workers who resigned voluntarily.In the course ofthe conversation,I find, the union organizer was advised by Jerva that he did not want a unionshop at the Respondent's plant, since he had become dissatisfied with the work done by theunion men there; Jerva denied making any such statement,but for reasons set forth at lengthelsewhere in this report I have not credited and do not credit his denial. Sanders,I find, re-plied that, 'in the light of the Company's attitude,he intended to organize the Respondent'spressroom workers.On November 2, 1951, Sanders got in touch with the Respondent's pressroom employeesoutside of the plant.Four of them,at least, signed authorization cards for the Union at once;Bennie L. Jewell,another pressroom employee,may have signed at the same time or within afew days thereafter. (Sanders testified that he had signed a card with the others,but Jewellhimself could only testify that he had signed a union-authorization card"about a week" afterhe started work for the Respondent on the 31st of October.)Ernest Rodriguez, yet anotherpressroom employee,signed a card 1 week later, approximatelyon the 9th of November. Allof the cards were signed in the presence of Sanders;they were then submitted to him, I find.by the employees.Thereafter,on November 5, 1951, Sanders telephoned the Respondent Company. Uponreceiving a reply he asked to speak to a representative of management.He was referred to anindividual who identified himself, on the telephone,as George Jerva. Sanders requested thattheRespondent agree to an impartial"checkoff"or card check- -presumably in order totest the Union's status as a majority representative,although the testimony of Sanders givesno clear indication that such a purpose was expressed.Jerva refused,saying only that be didnot know what "it" was all about and did not know what to do. Sanders terminated the call.Jerva denied participation in any telephone conversation of the sort just described;upon theentire record and for reasons to be detailed elsewhere in this report, I have,however,credited the testimony of the union organizer and rejected Jerva's denial.On the same date, the union organizer filed a representation petition at the Board's RegionalOffice to request certification of the organization as the exclusive representative of the em-ployees in the Respondent's "letter press"pressroom,under the Act, as amended.On November 13, 1951, union and company representatives met in the Regional Office, at thesuggestion of the Board's field examiner,for an informal conference.The best available evi-dence indicates that the conference opened with a discussion of formal matters. Mr. Arnoldy,the Company's attorney,expressed doubts with respect to the Respondent's involvement ininterstate commerce,but reported that the Company would concede the Board's jurisdictionand the unit description set forth in the Union's petition,if satisfied that the Union actuallyrepresented 30 percent or more of the employees involved.In order to facilitate a deter-mination on this point,the parties agreed upon a unit definition.The fieldexaminer then com-pared a list of employees intheunitwith the authorization cards which the Union had supplied,and an announcement was made that the 30 percent"administrative"requirement of theBoard with respect to union designations had been met.The parties then agreed to meet onthe 16th of the month to sign a consent-election agreement.During the conference,the Respondent's representatives were advised by Sanders that theUnion's organizationalactivityhad been undertaken because the Respondent's wage rates didnot equal the union scale, and because it had refused to pay a union member a prorated vaca-tion allowance.He added, I find, that the only reason he allowed union men to work there wasbecause of the Respondent's welfare plan.Mrs. Edith Farrington,the Respondent's comanager,disputed the statements of Sanders with respect to the Respondent's pay scale and requestedinformation with respect to the Union's current contractual rates. These were promised bySanders; the information.I find, was subsequently sent to Mrs. Farrington by mail.At one point in the conversation,I find, Mrs.Farrington reported that the Company plannedto layoff two men- -Jones and Collins--and asked what she could do. She did not, however, stateany reasons for the firm's projected action. The field examiner advised her,I find, that sheremained free to conduct the regular business of the Respondent as she always did withoutregard to the pendency of the Union's representation case. Sanders,according to the record,made no comment.On November 16, 1951, the parties met toexecute a consent-election agreement.And in duecourse November 27, 1951, was fixed as the date on which the election would be held. KELLOW-BROWN PRINTING COMPANY35C. Interference, restraint, and coercionThroughout the pendency of the representation case noted.Farrington and Production Super-intendent Jerva appear to have engaged in a course of conduct reasonably calculated to dis-courage the pressroom employees in their attempt to achieve self-organization,to disparagethe Union,and to persuade the employees that it would not be to their advantage to achieveunionization.Jerva, I find,questioned several of the employees as to whether they had joined the Union.Howard Jones, allegedly a victim of discrimination in this case, testified crediblx that theproduction superintendent, early in November, questioned Joseph Collnis--a pressman, alsoallegedly subjected to discrimination--in the presence of several employees, as to whetherhe had signed a union card. Collins, according to Jones, responded in the affirmative, andsaid that he had been a member of the Union for several years. He showed his union card.Jerva, the record shows, left without further comment. On or about November 11, 1951, how-ever, he addressed a similar inquiry to Jones. The latter also replied, I find, in the affirma-tive to the effect that he had signed a union card. The testimony of Jones, which I credit inthis connection also, establishes that Jerva then remarked, "that's all I wanted to know" andleft.Approximately 1 week before the scheduled election, Jerva, I find, accosted George E. Wash-ington,a press room helper, and asked him if he had been contacted by union representatives.Washington said "Yes"; Jerva then observed, I find, that he did not know how the situation wasgoing to "come out," but that an election would be held. Two or three days before the scheduledelection Jerva, I find, again accosted Washington in the pressroom. After an introductory queryas to how everything was "going" Jerva asked if Washington had gone up and joined the Unionyet.Washington indicated that he had not done so. Jerva then inquired as to whether he wasgoing to join--to which Washington replied that he would notunless he had to. Washington'soral testimony would seem to indicate that this remark on his part ended the conversation; inan affidavit previously executed however, the accuracy of which he conceded, Washingtondeposed that Jerva had then volunteered the statement that he had run a union shop in Denier,that he knew how to run such a shop, and that if the Respondent's pressroom went "union" itwas going to be "union." Washington's affidavit indicates that he declared himself ignorantof what Jerva meant, and that Jerva made no attempt to explain. I so find.(These findings with respect to the activities of Production Superintendent Jerva are based,in every case, upon the testimony of employees subject to his supervision. Jerva denied theirtestimony with respect to the interrogation attributed to him; upon the entire record, however,I do not find his denials credible. His recollection and testimony with respect to many materialmatters was inadequate, vague, or mistaken; and in some respects it varied from the state-mentsmade by him in an earlier affidavit. When taxed with these variances, Jerva firstinsisted that his earlier affidavit was in error; then he admitted that he was not sure of anymatters connected with the case. George E. Washington, whose testimony has been summa-rized, testified as a witness for the Respondent, and volunteered his information with respectto interrogation by Jerva in the course of direct examination. For all these reasons, and inthe light of my observations with respect to his demeanor as a witness, I have treated and willcontinue to treat Jerva's testimony as worthy of credit on material points only when corrobora-tion is available.)The record also establishes, in my opinion, that Jerva made a number of remarks calculatedto convince employees that self-organization would redound to their disadvantage.The workload In the Respondent's pressroom appears to have been fairly steady. For someconsiderable period of time therefore, it would appear, the Respondent has been able to offersteadywork to a "basic crew"of pressroom employees.Such periods of slack work asdeveloped, usually in the summer time, may have left a portion of the pressroom crew in-active for short periods of time ranging from 1 day up to a week. At such times, I find theRespondent was usually able to assign idle pressroom workers to maintenance and repairwork on the presses. Layoffs for lack of work were uncommon; they appear to have occurred,if at all, only if the Respondent lost a contract which may have required some particular skillin performance not immediately subject to utilization in connection with another assignment.In the face of this company policy, Jerva, I find, told Joseph Collins, one of thepressmenpreviously mentioned, during the first week in November 1951, that designation of the Unionas the representative of the employees would force the Respondent to abandon its "make work"program for the basic pressroom crew, and to arrange layoffs, as required,during periodsof slack work. Similar representations were made, I find, at or about the same time, toBennie Jewell, another pressman named in the present complaint as a victim of discriminationto discourage union membership. 3 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn another occasion, early in November, 3 or 4 days afterhis remarksto Collins withrespect to the change in the Company's layoff policy which might follow the advent of the Union,Jerva told the latter, I find, that the Respondent had plenty of votes in its favor--and that, inparticular, it could count upon the vote of WalterKarney, an employee recently returned froma leave of absence.Jerva's remarks with respect to a change in the Company's employment policy duringperiodsof slack work appear to have been echoed by Farrington. The record establishesand I find,Farrington's denials to the contrary, that she mentioned the possibilityof such a change inthe Company's employment policy, at various times subsequent to the advent of the Union andbefore:the date;of thi scheduled election, to employees Joseph Collinsand BennieL. Jewell.Zan`B Smut, a C. I. trainee then in the Respondent's employ as an apprentice but since resigned,also testified' credibly that Farrington had told himon two occasions,once a weekafter theUnion's campaign started andagain justbefore theelection,of the possibilitythat a unionvictory would impair the Respondent's ability to maintain itssteady employmentpolicy for thebasic pressroom crew. Farrington's testimony that she madeno such representations,eitherto Smitli or the other named employees, is rejected.The Respondent, since 1932, has had an employee welfare plan, it now provides,on a non-contributory basis, for life insurance, benefits In case of accidental death, accident and healthinsurance, hospitalization, surgical and medicalbenefits, laboratorybenefits,additional ac-cidental injury benefits, and disabilitycompensationthrough a privateinsurance company inlieu of the benefits provided under a State plan established by statute. Mrs. Kellow's testimonywith respect to the benefit program. whichhas not been challenged,establishesthat itsbenefits cover the employees of the Respondentand their dependentsafter theemploymentrelationship has lasted for 3 months, and that the plan is noncontributoryexceptfor the 1percent payment to the State's fund required even when disabilitycompensation is the subjectof private contract.Early in November, after one of the conferencesat the Regional Office previously noted,Farrington questioned Sanders as to whether the Union hada "welfare plan" to cover itsmembers. Sanders replied that the Unionhad no suchplan. He told Mrs.Farrington, however,of the Union's home foraged pressmen at Pressman's Home, Tennessee,a pension systemand insurance policy administered by the Union's International,and local insurance arrange-ment which provided benefits in the event of death only.No detailswith respectto theseaspects of an emploee welfare plan or arrangement, however, were given.(Sanders testified that he "thought" he had givenMrs. Kellow a pamphlet outlining thevarious benefits availableto union members. Mrs. Kellow and Comanager Farrington testi-fied,however, that the Respondenthad received no such pamphlet. I credit theirdenials.)In her talks with various employees, while the representationcase was pendingand beforethe election, Farrington, I find, referredon numerous occasionsto the Union's arrangementswith respect to the welfare of union membersand the Respondent's own program.She urgedthe employees, I find, to insist,regardless of the outcome of the election, upon the retentionof the Respondent's welfareprogram. Her remarks in this connection,which she admittedlyrepeated often, clearly implied thatthe continued existenceof the Respondent's benefit pro-gram would be endangered if the Union achieveddesignationas the exclusiverepresentativeof the employees, although nothing that she said,I find, Indicatedthe sourcefromwhich dangermight be anticipated. The testimony ofBennieJewellinthis regard,which I credit, establishesthat Farrington, on severaloccasionsbefore the scheduled election,mentionedthe possibilitythat the Respondent's welfareplan might become unavailable to the employeesif the Unionwon representation rights In the election. And Zane Smithalso testified credibly, in morepositive terms, that Farrington had said to him. shortly after the Union's campaign had started,and again just before the scheduled election, that the variousbenefit programs then availablewould be lost to the employees if the Union won the election.On November 16, 1951, afterthe executionof the consent-electionagreement previouslynoted,Mrs. Kellow and Mrs. Farringtonbrought tothe pressroom,at the closeof the day,some printed posters in which the employeeswereurged to "stay free,"to considerwhethertheir best interests might not lie with theemployer, and to considerwhethersuch interestsdid not require the rejectionof representationby a "third party"--unnamed.The postersnamed various working conditionsand "fringe" benefits for which "no third party" was re-sponsible, and the employeeswere advisedthat only the Respondentcould give them a fullworkweek. The posterswent on to exhort the employees as follows:Safeguard your rightslLET'S STAY FREEProtect your Welfare Plan KELLOW-BROWN PRINTING COMPANY37In conlusion,the employees were urged to rememberthat theydid not have to join a unionto work for the Respondent and that, under its present plan, they would not have to join a unionin order to continue to work. The Respondent,in the posters,expressed the opinion that thebest interests of the employees would not be served with a "third party" as their representa-tive. Amongother things,the employees were asked:Willyou be sacrificed by the "nod" of a "Third Party"?The employees were reminded that they knew their status under the Respondent's "leadership"and the posters concluded with a question as to whether the employees could improve theirstatus by having"someone else"for a leader.When Mrs. Kellow and Mrs. Farrington arrived in the pressroom,withthe posters whosecontents have just been summarized, Mrs. Farrington spoke to Collins and Jewell and re-quested that they be posted for the information of the employees. Jewell, I find, was asked orvolunteered to post them,and did so.One or more remained posted until the date of the elec-tion, to be noted.(Therewas considerabletestimony with respect to this incident, The varied recitals of theseveral witnesses who were questioned with regard to it reveal marked differencesin theirrecollection and powers of observation. A reconciliation of the available testimony and de-tailed findings with respect to the course of the conversation are not however, in my opinion,required;nothing that was said involved any substantial variation or amplification of theposter message,which will be considered,insofar as it bears upon the issues presented inthis case,elsewhere in this report.)A fewdays before the scheduled election,I find, In an obvious reference to the sentimentsexpressed in the posted argument just summarized,Farrington told Zane Smith,in a conver-sation, that she had no objection to the Union but did not wish to bargain with a "third party"on behalfof the employees.D.The wage increasesWhile engaged In the course of conduct herein summarized,the Respondent also raised thewages of the pressroom employees.Mrs. Kellow,Comanager Farrington,and ProductionSuperintendent Jerva testified that it was the Respondent's regular policy to pay prevailingwage rates to its employees.That testimony has not been contradicted- -except insofar asthe facts with respect to the wage rates in effect in the pressroom, hereinafter to be recited,may contradict it. I find, upon the entire record, that the Respondent had such apolicy.The record establishes that the Respondent received current informationwithrespect towage rates prevalent in the printing and publishing industry in the Los Angeles area from awide variety of sources--the Printing Industries Association, the Amalgamated Lithographers,theMerchants and Manufacturers Association,the United States Government(presumablythe Bureau of Labor Statistics),and applicants for work. Examplesof the type of informationavailable to the Respondent--typical bulletins mailed on behalf of the Printing IndustriesAssociation to its general membership--were made a part of the present record;although theRespondent refused to concede that it had received the bulletins offered in evidence on orabout the dates on which they were mailed.Mrs. Kellow admitted that she had seen one of thewage scales circulated by the Printing Industries Association at sometime.I find, upon theentire record,that the bulletins of the association were available to the Respondent at thetime of their release.These bulletins,offered and received In evidence,indicate that the contractual scaleestablished at unionized printing establishments in the Los Angeles area for the day shiftstood as follows on the dates indicated:Job TitleBasicWage RatesBasic Wage Rates1-1-51 to 3-31-514-1-51 to 5-3-52CylinderPressman2.5132.566Platen Pressman2.4062.460CylinderAssistant2.1222.175Platen Assistant1.8231.876The rates quoted are the minimumbasic hourly rates for work on the day shift, payableunder a contract reached on December5, 1950, between the Union and various memberfirms ofthe Association. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs of November 1, 1951, none of the employees in the Respondent Company's pressroomwere beingpaid at a ratewhich matched the Union's contractual scale as outlined above. OnNovember 5, 1951, however, after the Union's organizational campaign had come to the atten-tion of the Respondent, and on the very day when the Union filed its petition with the RegionalOffice, the Respondentgranted raiseseffective immediately to Ernest Rodriguez. Zane Smith,and George Washington. And on November 13, 1951, after being informed by Sanders that thepressmen of the Respondent were not receiving the union scale, the Respondent raised theirwage rates also. The actions of the Respondent in this connection may be summarized asfollows:NameOld Hourly Rate11-5-5111-13-51Joe Collins2.502.566Bennie Jewell2.502.566Walter Karney2.532.566Ernest Rodriguez1.751.90Zane Smith1.811.91William Storer2.352.566George Washington1.351.45IsidoreWeisman1.80Of the persons listed in the above table Joseph Collins, Bennie Jewell, Walter Karney,Ernest Rodriguez, and William Storer were currently employed as cylinder pressmen.Walter Karney, a long-time employee of the Respondent Company, had been absent from workwith leave from July 28 to November 12, 1951. His wage rate prior to this leave of absence,as shown, was $2.53 per hour. On the records of the Respondent, as summarized in evidence,his revised rate was shown as effective on the first day of the Respondent's workweek, the10th of November. The record also indicates that Ernest Rodriguez, though assigned to workas a pressman, had not been regarded as an efficient employee, and had never been paid atthe currently established rate for a pressman's work. Zane Smith, previously identified as aG. I. trainee, was being compensated as an apprentice,`although assigned to regular work as apressman before the return of Walter Karney to duty; upon the reemployment of the latter,Smith, as the record shows, was transferred to work as a cylinder pressman's assistant.Washington, as previously noted, was employed by the Respondent as a cylinder pressman'sassistant also. And Weisman, the only employee who did not receive a raise during the firsthalf of November, was employed as the Respondent's platen feeder.The Respondent Company's weekly pay periods ended on Friday; Monday appears to havebeen its regular payday. It would seem patently to be inferable, and I do infer, that the in-creasesmade effective on November 13, 1951, were made effective in the middle of a payperiod. And the record shows that Jerva, after being informed of the Respondent's intentionto raise wages, apparently advised the employees of their forthcoming increases prior to thepayday on which their checks would reflect the amount of the increase. Zane Smith's testimonyin this connection, which I credit, indicates that he was told of his earlier increase, effectiveas of the 5th of November, by Jerva before he received it but that Jerva had given no explana-tion for this action on behalf of the Respondent Employer. Jewell's testimony with respect tothe increase--effective in his case. as noted, on the 13th of November--establishes that Jervatold him he would be getting an increase to the union scale.Despite the pendency of the instant case, the Respondent has given additional increases tothe pressroom employees, among those listed, who are still in its employ. Walter Karney andWilliam Storer, for example, received increases on June 2, 1952, to $2.752 per hour.Washington was raised on that date to $1.75 per hour--and has since received a further in-crease. And Weisman, on June 2, 1952, received his first increase since June 1, 1951; hiswage rate was increased from $1.80 to $1.93 per hour.E.The discharges1.Howard JonesHoward Jones was initially employed by the Respondent as a pressman's assistant andpressroom janitor on August 3, 1951. His testimony with respect to his duties before theUnion's organizational campaign began, which I credit, indicates that he served primarily asa pressroom helper, except for a 2-week period in which he replaced a janitor regularlyassigned to other departments of the Respondent's plant. KELLOW-BROWN PRINTING COMPANY39(Uncontradicted testimony offered on behalf of the Respondent, which I credit, establishesthat Jones was originally employed at the suggestion or request of a State employment servicerepresentative, and that he was hired as an unskilled worker.)Jones, as previously noted, signed an application for membership in the Union at the veryinception of the Union's organizational activity. Jerva's inquiry with respect to his action, onor aboutthe 11th of November,has also been noted. It is inferable,and I find, that the Re-spondent,in the person of its production superintendent,was, thereafter,aware of the factthat Jones had applied for union membership.On November 14, 1951, at the end of the day, Jerva informed Jones that he would be laid offfor lack of work. He received his check at once. As he left the Respondent's office, Jerva andFarrington told him that his layoff would be temporary and that he would be recalled when theRespondent had need of his services.Farrington never called.On or about December 1,1951--according to the credited testimonyof Jones --he received a telephone can from Washington,who told him that Jerva wished to seehim. Shortly thereafter,in response to the message,Jones called upon the production superin-tendent at the Respondent's plant. He was advised that he might soon be called back to workand was asked to give his telephone number to Washington in order to enable the latter to reachhim. (Jerva also asked Jones, I find, if the Union had paid him any money; be was told that ithad not.)Jones was employed at the time, and so informed the superintendent;the latter wasadvised however, I find, that if the Respondent called him back to work Jones would try to boldboth of his jobs, since his current employmentinvolved work only at night. Hehas received nofurther communications from Washington or Jerva on behalf ofthe Respondent Employer.2. Joseph CollinsJoseph Collins worked for the Respondent on two occasions.The record is unclear as to hisfirst period of employment;his testimony would indicate that he worked for the Respondentbetween April of 1948 and August of 1950,while the Respondent's records--as to the accuracyof which there may be some doubt,in this connection- -indicate that he was employed fromMarch 8, 1949, to July 12, 1950. Exact dates with respect to this period of employment, how-ever, are immaterial. In the middle of 1950 Collins resigned.Thereafter,on September 10,1951,he returned to work, as noted, at $2.50 per hour.The record indicates that he wasassigned to a horizontal cylinder press and the Respondent's largest cylinder press--previouslyidentified as the Miehle "swing back" unit--andthathe worked on various jobs involving colorprinting and periodicalpublications.The credited testimony of Collins establishes that he has had 40 years of experience as apressroom worker, approximately 20 of those years being spent as a pressman. During the 3-year period which included his employment by the Respondent, Collins worked in the industryin the Los Angeles area. Before that.he had been employed in Detroit,for an organizationwhich he identified, without contradiction or objection, as one of the country's finest "color"houses.His testimony establishes that he had worked on cylinder presses exclusively.Collins, as previously noted, submitted a card designating the Union as his representativeto Sanders early in the Union's organizational campaign. And it has already been found, on thebasis of testimony other than that given by Collins himself, that ProductionSuperintendentJerva had questioned him as to his conduct and was fully informed as to his union membershipover a period of severalyears.The denials of Jerva with respect to the interrogation of Collinshave not been credited.As previously noted in this report, Walter Karney,a long-time employee,returned to workfor the Respondent on November 12, 1951. He appears to have been assigned to work as apressman on a group of presses other than the large Miehle press at which Collins regularlydid his work. On November 23, 1951, however, without previous notice, Jerva told Collinsthathe was being laid off; the only explanation given, I find, was to the effect that, withKarney's return, the Respondent was overstaffed.Collins was told that the Respondent did nothave enough work on hand to justify his retention.Nothing was said to him,in words orsubstance,to indicate that his layoff was temporary.He has done no work for the Respondentsince his termination,though the record establishes that another pressman, Mike Aguilar,was hired for a time shortly thereafter. Jewell was assigned to the horizontal press and theMiehle unit previously operated by Collins, and Aguilar--I find--took over the presses forwhich Jewell had previously been responsible.F.The consent electionInaccordancewith the agreement previouslynoted, the consent election was held onNovember27, 1951. The Union lost;it received only 3 votes from the 7 eligible voters who291555 0-54-4 40DECISIONSOF NATIONALLABOR RELATIONS BOARDcast valid ballots. An eighthvote was cast as a challenged ballot.Since its allowance, evenif favorable, would not have given the Uniona majority,the organization was not certified.Within the timelimits fixed by regulation,however, the Union filed objections to conductaffectingthe results of the election.(Most of thematters relied upon in connectionwith the Union's effort to persuade theRegionalDirector to vacate the electionresults have been cited as unfair labor practices inthe present case;they havebeenand will bediscussed in detail elsewhere in this report.)After an investigation of the objections,the Regional Director announced,on January7,1952,that he found them to be meritorious. The electionresults were vacated; and thereafter, indue course,the present charges were filed.Since theelection,there have been no meetings or conversations between representativesof the Respondentand the Unionin the instant case.G.The discharge of Bennie JewellBennie Jewell,as previously noted, was hired by the Respondent on October 31, 1951.Jerva'stestimony(which stands without denial,and which I now credit in an immaterial matter) indi-cates that Jewell was hired on the basis of a recommendation offered by a printing ink sales-man. He was assigned immediately to work as a pressman at $2.50 per hour.The testimony with respect to the circumstances of Jewell's hire developed at length. Theconsensus of his testimony and that of Jerva establishes,and I find,that Jewell was hired onthe basis of the salesman's recommendation and his own responses with respect to his ex-perience in the industry.After being told of his hire, Jewell was asked to complete an em-ployee's history form for the Respondent's records.The form--an original received in evi-dence--bears evidence that it was prepared and printed at the Respondent's plant. It callsfor such information from employees as their name, address,telephone-number,social-securitynumber,previous employment record, sex and marital status,number of dependents,information as to the educational level they may have reached,and the name, address, andphone number of any person to be notified in case of an accident.,Inspection of the formreveals that it also called for entries in regard to the employee's residence arrangements,his health and physical condition,his trade,the date and place of his birth, the number ofyears spent by him in the State,and his religion,nationality,citizenship, and union affilia-tion.Upon reaching the appropriate space for the latter entry,Jewell questioned Jerva as towhether a response would be necessary.He informed the production superintendent, I find,that he was a "tinion man"and that he had so indicated on his history record.While the production superintendent and Jewell,a complainant in this case, testified dif-ferentlywithrespect to the cdnversation which then ensued,both agree,in substance, thatJerva had told the complainant that his answer would make no difference.(The original history"'record executed by Jewell bears the word "Yes"in the blank spaceon the formwhichcalls for an employee's union affiliation;the entry has been stricken insuch a manner as to warrant an inference that it was stricken by the pen used to print theresponse, or one very similar to it.)Jewell'sconversationswith Jervaand Farrington,on subjects germane to the presentissues, have already been recited or referred to in this report. Upon the entire record, itwould seem to be clear,and I find,that the Respondent's representatives were fully aware,at all material times,of Jewell's union sympathies.After the election, on a date not set forth with particularity in the record, Farringtonaccosted Jewell, I find,with a question.Holding a letter in her hand,she asked him why hehad complained to the National Labor Relations Board that she had "intimidated" him.(Inthe light of the events which followed the consent election,it is inferable,and I doinfer, that Farrington's inquiry had been suggested by the receipt of a written notice thatthe Union had filed objections to conduct affecting the results of the election.)Jewell professed ignorance as to what she was talking about. Farrington then explained;and Jewell countered with a question as to whether his name was on the letter which Farring-ton had received.She replied in the negative--towhich Jewell responded with a furtherquestion as to how she knew him to be responsible for the objections.The record containsno indication of Farrington's reply. Her denial of the interrogation,elicited in cross-exami-nation by the General Counsel's representative,is not credited.As this report already shows, the Regional Director's report on the objections,findingmerit in them and setting aside the election,was issued and served upon the parties onJanuary 7. 1952.On January 9, 1952, Jewell left work at the end of his shift and returned home to find hisfamily andfurniture gone. After reporting for work on the followingday, the 10thof January, KELLOW-BROWN PRINTING COMPANY41Jewellchanged intohis workingclothes, went to seethe production superintendent,and toldhim of hisdomesticproblem. On Jerva'sadvice, Ifind, he took the day off and left the'Respondent's premises in order tolocate his familyand his possessions.On January 11. 1952, Jewellreturnedto theRespondent's plant and again changed into hisworking clothes.Within an hourafter hehad reportedfor work, I find, hewas called to Jerva'soffice and wastold that theRespondent intended to dischargehim. Jerva told him, I find,that Farrington had determined upon his discharge,with the observationthat the Respondent'swork could not stop for domestic troubles. Jewell's final checkwas ready;and Jerva gave itto him at once,with the observation that hehad made other arrangements and would have tolet him(Jewell)go. The latter has had no contactwithany representativeof the Respondentsince his termination.Conclusionsa. Interference,restraint,and coercionUpon the entire record, and in the light of the facts already found,there can be no doubt thatthe Respondent's course of conduct In the face ofthe Union's representation claim involvedinterferencewith the rightof the Respondent's employees to engagein union activity, andthat it was reasonably calculated to restrain and coerce them in the exercise of rights statu-torily guaranteed.Production Superintendent Jerva, it has been found,questioned several of the employeesas to whether they had joined the Union;evidencewithrespect to his interrogation of Collins,Jones, and Washington was adduced at length.If the interrogation at issue stood in isolation,completely disassociated from any pattern of antiunion conduct attributable to Jerva andother representatives of the Respondent,itwould certainly be arguable that an unfair laborpractice finding with respect to the interrogation might not be warranted. (N.L.R.B. v.Arthur Winer, Inc., 194 F. 2d 370 (C. A. 7),setting aside94 NLRB 651,cert. denied344 U. S.819.) In its context,however, Jerva's questions appear to have been merely one manifestationof a general course of antiunion conduct,calculated to forestall the unionization of theRespondent's pressroom.I so find.Comanager Farrington and Jerva both advised the employees,at various times, that de-signation of the Union as their exclusive representative might impel the Respondent to abandonitsprogram of steady employment for a basic pressroom crew. And Farrington's remarks toa number of employees,with respect to the Respondent's welfare program and the need to"protect'that program in the event of a unionvictory, clearlyindicatedto the firm's press-room personnel that adherence to the Union might be financially disadvantageous for them.No responsible representative of the Respondent,it is true, ever declared,in so manywords, that a union victory at the polls might lend the firm to abrogate its welfare plan, orthat it might result in thesubstitutionof less satisfactory benefit arrangements under unionsponsorship.Each of these inferences,however, could be drawn from the remarks of Far-rington. If she intendedto imply thatthe Union might be unwilling to sanction the continuationof the Respondent's current welfare program,her remarks mightwell besubject to con-structionas permissible "argument"or opinion.If she intended,however, to imply that theRespondent might be unwilling to maintain a unilaterally financed health and welfare plan inthe event of a unionvictory, hercomments would clearly have had a coercive intent and effect.Jewell and Smith,certainly,so construed them. Farrington made no attempt to clarify herremarks; they were never limited insucha way as to disabuse her listeners of the notionthat something more than argument or opinion was involved. The threatening implicationsnoted, in short,were never disavowed, and employees could not be expected to overlook suchimplications,or to conclude- -absent clarification--that her commentsshouldbe construedas an innocent expression of opinion.It should havebeen obviousto Farrington that the Respondent's welfare program, in all ofIts ramifications,would notbe subject todefeasance merely as a result of a union victory inthe pending representation election; I cannot believe that a responsible business woman ofher experience and acumen could be so ingenuous as to hold a contrarybelief. Theexperienceof others and common sense combine to suggestthat thehealth and welfare benefits availableto the Respondent's employeeson a noncontributorybasis could have been retained by the Re-spondent without change despite any union certification and that theUnion,in fact, might havebeen more than willing to negotiate for a trade agreement without any reference to the Re-spondent's current"welfare plan,"or even to indicate its approval of the program. Theremarks of Sanders at the first Board conference,as quotedby Mrs.Kellow, wouldcertainlyhave suggested that result.Farrington's comments in this connection however, as noted, and 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDthegeneral tenor of the notice posted in the pressroom (summarized elsewhere in thisreport) clearly conveyed the impression that a union victory in the election would, in and ofitself,create doubts with respect to the continuation of the Respondent's welfare plan. Tothe extent that they did so, they certainly involved misrepresentation and an implicit, butsubtle, threat.The comments of Farrington,therefore,withrespect to the Respondent'swelfare"plan," and those embodied in the bulletin,can only be described as commentsreasonably calculated to spread doubt and uncertainty with respect to the advisability ofself-organization for the pressroom employees,by their implied threat to the firm's welfareprogram. The cases which might seeminglysuggest acontrary conclusion, cited and quotedby the Respondent's counsel, arenotin point. Farrington's comments and the bulletin, in short,are properly subject to characterization as additional examples of forbidden interference,restraint, and coercion, subject to proscription as an unfair labor practice. And I so find.After 17 years of legislative development and decisional elaboration of the statute, it maybe taken as datum that wage increases unilaterally given during an organizational campaign,immediately prior to a scheduled representation election, are subject to characterizationas reasonably calculated to discourage unionization. Unless otherwise explained, therefore,such wage increases must be considered unfair labor practices.The Respondent has attempted to justify the increases given to Rodriguez, Smith, andWashington on November 5, 1951, as increases previously promised or due. I find no meritin these contentions. Jerva's testimony that increases had been promised to Rodriguez andWashington before the Union's campaign began stands in the record without corroboration;even if I could accept it as true it would merely establish the existence of promises indefiniteas to time.And the superintendent's decision to make the increases effective on the 5th wouldremain unexplained,except as a decision precipitatedby the Union's organizational campaign.In the case of Smith, it seems sufficient to point out that the Respondent's obligations underthe G. I. training program have not been spelled out with clarity in the record. Even if it couldbe assumed for the sake of argument, however, that Smith was in line for an increase, asa trainee, its timing (within broad limits) appears to have been within the Respondent's dis-cretion--or at leastnot subject to close scrutiny. I find that the Union's organizational cam-paign provided the immediate initiative for its allowance on the 5th.An attempt was also made to justify the increases given by the Respondent on November 13,1951, as increases given pursuant to an establishedpolicy whichcalled for the payment ofprevailing rates.Whatever the facts may be with respect to the Respondent's past practice inthat connection, however, it is clear that the Respondent had failed to implement such apolicywithrespect toitscylinder pressmen for a number of months prior to the 13th ofNovember. With but one exception, in fact, its rates were lower than the prevailing ratesestablished by union contract in the 1950 calendar year. The Respondent certainly cannot pleadignorance of the prevailing rate for cylinder pressmen in unionized printing shops.I find thatits failure to match that rate before the Union entered the picture was deliberate, and that itsdecision to match the current union rate exactly, on the 13th of November, was motivated incontrolling degree by its desire to mitigate the effect of its pay scale as an operative factor inthe situation,and thus to forestall unionization.The Respondent's use of an employee history form which included a question as to the em-ployee's union affiliation clearly involves illegal interrogation with respect to a matter personalto the employee. In the present case, it is true, the only evidence with respect to the use ofthe form establishes that, when the presence of the question was called to Jerva's attention,he waived any requirement that it be answered. While such a practice, if generally followed,might support a conclusion that the issue presented should be regarded as a de minimis one,the matter would not be rendered moot thereby. I find that the use of the form in volves for-bidden interference, restraint,and coercion.The interrogation of the employees by Jerva with respect to their organizational activities,the comments of Farrington and the production superintendent with respect to the possibleeffect of a union victory on the Respondent's "make work" policy, the further comments ofFarrington with respect to the need to "protect" the Respondent's welfare plan, the wage in-creases given to various pressroom employees, and the use of an employee history formwhich contains an improper question, clearly reveal a pattern of conduct calculated to dis-courage unionization. Such a course of conduct, and each element of it, clearly amounts to anunfair labor practice of the type proscribed in Section 8 (a) (1) of the Act, as amended. AndI so find. KELLOW-BROWN PRINTING COMPANYb.The discharges(1)Howard Jones43In the lightof the credible testimony,summarized elsewhere in this report,with respect tothe actionof Jones insigning a union-membershipapplication,and his acknowledgement ofthat fact to Production Superintendent Jerva, two essential elements of the General Counsel'scase with respect to the termination of this employeewouldseem to be established.Jones hadgiven a clear indication of his sympathy and support for theUnion.and the Respondent,I find,was fully aware of the fact.Was the layoff noticewhich Jonesreceivedon the 14thgiven to him as a result of the Re-spondent's knowledge in this connection,and because of the Respondent's desire to minimizethe possibility of a unionvictory in theforthcoming representation election?In my opinion,the General Counsel established a prima faciecasewith respect to the existence of a discrim-inatory motivation for the discharge at issue. It became effective within approximately 3 daysof the date on which Superintendent Jerva learned of the interest shown by Jones in self-organization.At the timeof thelayoff, Jones was told that his separation would be temporary;I find it significant,in the light of the entire record,that steps were taken to get in torch withhim, with respect to a possible resumptionof his employment,less than 1 week after the Unionlost the election.Counsel for the Respondent pointed out--correctly,inmy opinion--that Jones had beenrecommended for employment by the employment service as a maintenance man or janitor,and not primarily as a pressman or pressman's assistant. I am satisfied,however, that amajor portion of his work--except, possibly,during the last 2 weeks of his employment, afterthe advent of the Union--involved service as a pressman's helper, in addition to his main-tenance or janitorial work in thepressroom.Jones testified that he had actually done workas a helper for Bennie Jewell for about 12 days before his discharge.I so find. There can beno doubt that he was regarded by the Respondent as a member of the pressroom unit, priorto his termination.The Respondent argues that he was separated on the 14th of Novemberin preparation for the turnover of the maintenance and janitorial work at the plant to an in-dependent contractor,yet the record shows that the contractual janitorialservice, when ittook over,was not extended to the pressroom.(The Respondentthus presently employs apressroom janitor, hired early in 1952.)The fact thatMrs. Farrington had referred to theimminentlayoff of Jones on the 13thdoes not establish the Respondent's goodfaith; Jervahad been appraised of his adherance to the Union 2 days earlier.Jones was told, it is true,that his layoffwas due to lack of work,and he reported that as the reasonfor hisseparationwhen he filed an unemployment compensation claim--but the declarations of the Respondent,and their repetition by the employee,cannot be regarded as conclusivewithrespect to theactual reason for his termination.There has been no showing that Jones was aware,when hefiledhisclaim,of all the circumstances upon which an alternative conclusion as to thereason for his separation might be predicated--and, in any event, a specification that "lackof work" was the reason for his separation is entirely understandable,since it would becalculated to lay at rest any questions with respect to the propriety of his unemploymentcompensation claim--questionswhichmight have been raised if he had unilaterally chosento argue an antiunion motive on the part of the Respondent as the reason for his separation.Upon the entire record I am satisfied that Jones was selected for temporary layoff, untila date after the anticipated representation election, because of the belief,which I attributeto the Respondent,that he was the most "expendable"of the union supporters in the press-room unit,and that he would not have been laid off if the Respondent had not been driven bya desire to forestall the unionization of its pressroom employees. His selection for the layoff.under the circumstances,Ifind, involved discrimination with respect to his employmenttenure, calculated to discourage membership in the Union, In violation of Section 8 (a) (1)and (3)of the Act,as amended.(The Respondent has argued that such a conclusion Is unwarranted because the RegionalDirector.in passing upon the Union's objections to the election previously noted, had foundthe evidence then available "insufficient"to prove thatJones--or Collins--were dischargedbecause of their union activities.That determination of the Regional Director, of course, isnot entitled to decisive weight. And absent any indication as to the scope of his investigationand the nature of the evidenceon which he acted, I donot find his determination persuasive.in the light of the present record.) 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe interview which Jones had with Jervathereafter,on or about the 1st of December,appears to have been exploratoryonly,insofar as the Respondent is concerned.No firm offerof reinstatement was made, though Jones gaveevery indicationthat he would be receptive tosuch an offer. I regard the Incident only as furthersupport for a conclusion that the "tempo-rary" layoff of Jones was a tactical maneuverin the Respondent's campaign to checkmate thet7nlon; itshould have no.effect, In my opinion, upon the Respondent's obligation, spelled outelsewhere in this report, to reinstate Joneswith back pay.(2)Joseph A.CollinsThe discharge of Collins 4 days before the election was also, in my opinion, discriminatorilymotivated.His interest in the Union, and the Respondent's knowledge with respect to it, areclear. In the light of all the circumstances.Jerva's statement,at the time of his termination,that he was being laid off because the Respondent was overstaffed must be rejected.(As in the case of Jones, I attach no weight to the fact that Collins ascribed his layoff tolack of work when he filed an unemployment compensation claim; in filing such a claim itwould be easiest and most logical to repeat,without comment, the innocuous reason givenby one's last employer.)The Respondent has contended that Collins was hired to replace Walter Karney after thelatter had taken a leave of absence--but the record shows that Karney left work in July 1951,and that Collins was not hired until the 10th of September in that year.The record is silentwith respect to Karney's work assignment before his leave of absence;and there is, there-fore, no basis for an inference that Collins was assigned to work which Karney would havedone if he had been available. The Respondent also contends that Collins was laid off be-cause of Karney's return to work- -yet the record shows that Karney returned on the 12th ofNovember and that Collins was not terminated until the end of the second workweek thereafter.During the 2-week period which preceded his discharge,Collins was not reassigned to makeroom for Karney,and there is no evidence that Karney was assigned to the Miehle cylinderpress after Collins was terminated.All In all, I find the record entirely deficient of evidenceto support the Respondent's assertion that Collins had been hired as a replacement for Karneyor that he was terminated because of the latter's return to work. (The testimony of Jewellestablishes that Karney,upon his return,was assigned to Storer's presses,that Storer tookover the presses Smith had run,and that Smith became Jewell's helper.)The Respondent,for reasons which I cannot presume to guess, has seen fit,however, tooffer an alternative justification for the termination of Collins.It is argued that his work onthe Respondent's big cylinder press had been poor,and that the Respondent's contract toprint"Intake,"a monthly publication of the Los Angeles Department of Water and Power,previously held for 15 years, had been lost, as a result--in part at least--of his deficienciesand errors.I find no merit in this contention.The record with respect to the loss of the contract, whichis based exclusively on evidence offered by the Respondent,established beyond all doubt thatthe Respondent was notified,in mid-November, of its failure to win the contract for the nextcalendar year because of its failure to submit the lowest bid. Whatever the opinion of thedepartment'sofficialswith respect to the quality of the Respondent's work may have been,there is not the slightest indication that the allegedly poor quality of that work influencedthe decision of the agency to let the work to another bidder. In fact,on the date when Collinswas terminated,itwas not even certain that the Respondent had lost the contract; it hadprotested the decision of the Department of Water and Power to let the contract elsewhere,the opportunity to bid was later reopened,and the Respondent was not aware of the depart-ment's intention to adhere to its original decision placing the contract with another firm. Thatdecision was not announced until an unspecified date,long after the discharge now at issue;the Respondent,again, was a high bidder.(The record contains considerable testimony by Collins, and others,with respect to theoperationof the Miehle "swing back" cylinder press, the difficulties involved,and the cir-cumstanceswhich had resulted in the particular defective work of which SuperintendentJerva complained.I find it unnecessary,however, to resolve the factual Issues posed in thisconnection;although Collins admitted that some pages of the publication for which be wasresponsible had been poorly done, and further admitted the receipt of criticism from thesuperintendent as a result,I am satisfied that the defective work was never cited to Collinsas the reason for his discharge,and that the Respondent did not in fact rely upon the work tojustify its action.) KELLOW-BROWN PRINTING COMPANY45Upon the entire record, I find the action of the Respondent in terminating 1 of its most ex-perienced pressmen--with 40 years of experience in the industry and greater plant senioritythan 2 other persons regularly employed as cylinder pressmen,Bennie Jewell and WilliamStorer--incomprehensible, except as a tactical maneuver to 'reduce the size of the unioncontingent in the Respondent's pressroom.Collins had declared his union sympathies earlyin the organizational campaign; Jerva was fully cognizant of them. The evidence with respectto the activities of Comanager Farrington before the election indicates clearly that she re-garded Collins as a "key"employee in the Respondent's campaign to subvert the Interest ofthe pressroom employees in self-organization.Collins, however, had made no effort to assistthe representatives of the Respondent in the attainment of that objective;his activities, if any,had a contrary effect(v: his declaration to Jerva, in the presence of witnesses,and laterto Farrington,that he had been a union member for a number of years, and his offer to dis-play his union card to the superintendent).Absent a logical explanation by the Respondent,then, for its decision to dispense with his services,the General Counsel has--in my opinion--sustained his burden of proof with respect to the contention that Collins was disciminatorilydischarged to discourage membership in a labor organization.The Respondent has offered three explanations.Its contention that Collins had been hired toreplace Karney,andthathewas laidoffbecause of the latter's return, is rendered questionableby the evidence with respect to the period of Karney's absence and the period during whichCollins was last employed--and the Respondent has made no effort to explain away the doubtthus cast upon its contention by evidence with respect to the nature of their respective workassignments.Collins, according to the record,was told that he was being laid off because theRespondent was overstaffed;but the Respondent has made no substantial effort to explain, insupport of its contention,why Collins was selected for layoff Instead of another employee withless seniority,less experience,or lesser abilities--or to explain why two other pressmenwere hired shortly thereafter.Its only effort In that respect is to be found in the testimony,towhich reference has been made,that Collins had been responsible for certain defectivework In connection with the printing of one issue of "Intake"--the monthly publication pre-viously noted--yet its own proof with respect to this matter establishes that. despite Jerva'scriticism,the Respondent made no effort to change his work assignment,and that it did notassign his asserted deficiencies as the reason for his discharge. Finally, the Respondent'sattempt to assign responsibility for its loss of the contract to print"Intake"to Collins mustbe regarded as completely without foundation.When an employer, after the event, seeks to assign 3 separate and distinct reasons for adischarge--only 1 having been mentioned at the time, and all having been found deficient inmerit--suspicions with respect to his good faith logically become crystalized Into certainty.I find, in accordance with the contentions of the General Counsel, that Collins was dismissedan the 23rd of November because of his union membership and activities and to discouragemembership in that organization.Inviolation of Section 8 (a) (1) and(3) of the statute.(3)BennieL. JewellIn the case of Jewell, the temporal relationship between a significant development in thepresent case,and his discharge,is clear; his testimony establishes, and I have fond, thatFarrington had believed him to be responsible for the objectionsfiled by theUnion in con-nection with the election.The Regional Director's report on those objections,which foundthem to be meritorious and set aside the election,issued and was servedon January 7, 1952.Within4 days after the Respondent was thus notified that its involvementwith the Union hadnot been laid to rest, Jewell was discharged.The Respondent has sought to explainJewell's termination, apparently.on the ground thathis domestic difficulties had destroyed his usefulness as an employee.Considerable testimonywas offered in support of the contention that he had made excessive use of the telephone atthe Respondent's plant,in violation of itsposted rules; there was testimony that he had in-itiated a number of outgoing calls during working hours in themonth priorto his discharge,and that he had received an inordinate number of "emergency"calls from the outside duringthe same period. The testimony was disputed.Whatever the facts may have been, it seemsentirely clear,tome--and I find--that Jewellwas never warnedwithrespect to his allegedlyexcessive use of the telephonefor either "outgoing"or "Incoming"calls,and that no press-room employeewithinrecent months had receivedsucha reprimand or warning.I concludethat Jewell's use of the telephoneplayednopart in the Respondent's decision to dismiss him--and that,if it did,the Respondent relied uponitmerelyas a pretext,calculatedto justify adecision reached upon other grounds. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARD(Witnesses for the Respondent also testified at length with respect to Jewell's inability toget alongwith Zane Smith, who had beenassignedto work as his helper; if believed, theirtestimony would indicate that some of Jewell's criticism of Smith, when relayed to the latterby Jerva, had impelled him to resign. The record shows that Smith resigned on January 4,1952.Thereisno reliableevidence of significant ill will on the part of either man beforethat date, however; if Smith resigned because of Jewell's criticism, his decision in that regardwould appear to have been a matter of the moment. Whatever the facts may have been. I findnothing in the situation to warrant a conclusion that Jewell was discharged, within 7 days, asa result. There is no evidence that he was criticized as the effective cause of Smith's resigna-tion, or that representatives of the Respondent ever alluded to that incident as a justificationfor their subsequent treatment of Jewell, now an issue in this case. No question was everraised with respect to his work.)Essentially, when considerd in its best light, the Respondent's contention may be describedas an argument that Jewell had become involved in domestic difficulties which, for 1 day atleast, had prevented his attendance at work; that Superintendent Jerva, when confronted witha "request" for a second day off, had advised Jewell to take all the time off he needed inorder to get his personal affairs straight and then to come back and see him; and that Jewellnever requested an opportunity to return. To the extent that this contention is based upon therecollection and testimony of Superintendent Jerva, I find it unworthy of credit. Jewell, on theother hand, impressed me as an honest and forthright witness; his admitted difficulties, domes-tically, certainly cannot be said to justify an inference that his recollection is faulty or thathis testimony with respect to the circumstances of his discharge should be consideredslanted orerroneous.There is evidence, in the form of an admission by Jerva, that the Re-spondent has granted short leaves of absence for reasons of personal business to other em-ployeeswithout objection.Upon the entire record, I am satisfied that Jewell's excusedabsence from work on 1 day,because of his domestic problems, was seized upon as a pre-text for his termination, and that the termination was--in fact--motivated by the piqueattributable to the Respondent's comanager because of her belief that Jewell had been, insome way, responsible for the vacation of the election results.(The fact that Mrs. Ke11ow had offered to rent an apartment to Jewell does not negate thisconclusion;an affidavit by Farrington,received in evidence,shows that Jewell had raisedthe question of an apartment on or about the 4th of January, before the Regional Director'sreport on the objections to the election.)So motivated, Jewell's discharge was discriminatory and calculated to discourage unionmembership;I find that it involved an unfair labor practice within the meaning of Section 8(a) (1) and(3) of the Act, as amended.c.The refusal to bargain(1)Theappropriate unitThe General Counsel, in his complaint,describes the unitappropriatefor collectivebargain-ing at the Respondent's plant, in the present case, as follows:All letterpress pressroom employees,including letterpress pressmen,press feeders,and press assistants, excluding all other employees, all supervisors, office and clericalemployees, watchmen, guards, professional employees, and offset department employees.The Respondent, in its answer, denied theappropriatenessof the specified unit--but noevidencein defenseof its positionwas adduced.Later, during the hearing, it conceded theappropriatenessof the unit. The record shows that thebargainingunit set forthas appropriatein thecomplaintis identical with thatagreed uponby the parties in connection with theNovember consent election.Upon the record and available precedents (Johnson City Pub-lishing Company,81 NLRB 1341) I find that the unit thus defined was, atall material times,and nowisappropriatefor the purposes of a collective bargain, within themeaning ofSection 9(b) of the Act,as amended.(2)The Union's representative statusOn November 5, 1951, as previously noted,the Union filed its petition for certification asthe exclusive representative of the Respondent's pressroom employees, within the unit herein KELLOW -BROWN PRINTINGCOMPANY47found to be appropriate.At the time,I find,there were eight employees in the unit--Jewell,Collins, Storer,Smith, and Ernest Rodriguez were employed as pressmen,Weisman wasemployed as a platen feeder, Washington was employed as an assistant,and Jones as a main-tenance employee and helper.Most of the union designation cards --4 of the 6 received in evidence--had been turned over tothe union organizer on the 2nd of November.One, that of Ernest Rodriguez,was not signed untilthe 9th; another,that of Bennie Jewell,was signed at an indeterminate date. None of the cards,in fact, were dated. Any, conclusions with respect to the extent of union support among theRespondent's pressroom employees on a given date must therefore rest,necessarily,upon thetestimony of Sanders,the organizer,with respect to the date on which the completed cardswere submitted to him. Insofar as the record shows, there is substantial evidence to supportthe conclusion that four cards, signed by employees within the appropriate unit, were in thepossession of Sanders on the 5th of November, when he called Superintendent Jerva to suggesta card check and filed the Union's representation petition.The situation with respect toJewell's card has been rendered unclear by his testimony;in the light of his uncertainty asto the date on which he signed the card I am constrained to find thatthere has been a failureof proof with respect to his designation of the Union on or before the 5th of November.Since the record,therefore,will only support the conclusion that Sanders held designationcards from 4 out of 8 employees on that date, it follows that the General Counsel has failedto establish the existence of majority support for the Union on the 5th,when its representationpetition was filed.(Jewell, it appears,has been a union member for 30 years.No claim has been made, how-ever, based upon his union membership;In the light of my conclusions with respect to theRespondent's refusal to bargain,to be noted below. I find the matter of Jewell's status onNovember5, 1951,to be immaterial.)As of November 13, 1951, however,when the parties met for their first informal con-ference, Sanders held designation cards from 6 of the 9 employees then at work In the Re-spondent's pressroom.I find, In the light of the record, that the Union was, on or about November 9, 1951, and atall times since has been the duly designated representative of a majority of the Respondent'semployees in the unit described above as appropriate for the purposes of a collective bargain.Pursuant to Section 9 (a) of the Act it has been at all material times and is now entitled toact as the exclusive representative of the employees in the aforesaid unit for the purposesof collective bargaining with respect to rates of pay, wages,hours of employment,and otherconditions of work at the Respondent's Los Angeles plant.(3)The refusalto bargainUnder the statute, it is well established that a demand for recognition or collective bargain-ing,addressed to an employer by the accredited representative of a majority of his em-ployees, in a unit found to be appropriate for the purpose,is normally a prerequisite to anyconclusion that the subsequent conduct of the employer,in a particular case, amounted to arefusal to bargain. N.L.R.B. v. Columbian Enameling and Stamping Co., Inc., 306 U. S. 292,297-298. The Respondent contends, in this case,that the union organizer never satisfied thisrequirement,since he never claimed to represent a majority of the employees,never offeredto prove the Union's majority status, and never presented an explicit demand that the Re-spondent recognize his organization or bargain collectively. It will be necessary,therefore,for us to consider,at the outset,whether anything in the course of events outlined in thisreport could be said to involve a union demand for recognition or collective bargaining, anda refusal to bargain on the part of the Respondent Employer.The General Counsel, apparently,contends that the request of the union organizer for an"impartial check off" as presented to the Respondent's production superintendent on the 5thof November should be construed as equivalent to a demand that the Respondent bargain orat the very least as a demand for recognition.In the alternative,it is implicitly contendedthat the Union's representation petition should be so construed. (The petition,itmay benoted, included a specific claim that the Union represented 5 of 7 employees in the press-room unit.)These contentions,however, have no merit.If the Union's request or petition could, as amatter of law, be considered equivaleattoademand for recognition or bargaining negotiations,that demand must be construed as one of no legal consequence,since there was a failureof proof, noted elsewhere in this report,as to the accuracy of the Union's claim to representa majority on the 5th of November. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARD(The Union, it Is true, didclaim in Its petitionto represent 5 of 7employees--and such aclaim would be consistent with the testimony of Sanders,as a witness in the present case,that he held a designation card from Bennie Jewell on the datein Issue.Jewell's testimony,however, that he signed the card "abouta week" after he was hired would datehis actionno earlier than the 6th of the month; in my opinion it raises a sufficient doubt with respectto the Union's majority status on the 5th to warrant the conclusion, previously expressed, thatthere has been a failure of proof in the matter.)In the light of this conclusion it would follow, necessarily, that the conduct of the unionorganizer on the 5th of November did not Investthe Respondentwitha legalduty to bargain.Even if the evidence could be construed, however, as sufficient to establish the Union'smajority on November 5, 1951, I do not believe that theactions of Sanders an that date shouldbe considered equivalent to the demand required by the Act and decisionaldoctrine.Prior tothe date on which theunion organizer telephoned the Respondentand filed the Union's positionthe Respondent had given no indication--except, tangentially, in the questionon its employeehistory form to which reference has already been made--of its attitude withrespect to theissue of unionization. The Union, then, in the absence of any prior suggestion by the Respond-ent requested an impartial card check,and filedthe petitionuponwhich the General Counseldow relies. Such a course of conduct on the part of the Union Involvesnothing morethan theinvocationof a procedure underwhich the Union's status as a majorityrepresentative couldbe ascertained. In the light of the available precedents, I cannot conclude thata request for acard check, or the presentation of a petition,shouldproperlybe construed as bargainingdemands within Section 8 (a) (5) of the statute. Cf. The Solomon Company, 84 NLRB 226,227;Wafford Cabinet Company, 95 NLRB 1407. 1408; Eaton Brothers Corp., 98 NLRB 464;Donahue Motors, 28 LRRM 1046 (orderadopting Examiner's findings and conclusions, May3,1951).With respect to thepetition. in particular, It may be noted that the Union did notallege--as the petition form nominally required--thata request for recognition had beenmade and that the Respondent had declinedto grant it.(The cases cited on behalf of the General Counsel with respect to this contentionare not inpoint. I have been referred to International Broadcasting Corp., 99 NLRB 130;Safeway Stores,Incorporated, 99 NLRB 48; Somerset Classics, Inc., 90 NLRB 1676; and Joy Silk Mills, Inc.,v. N.L.R.B., 185 F. 2d 732 (C. A., D. C.), cert. den. 341 U. S. 914. In each of thesecases, onthe facts found bl the Board and the courts, the employerrespondent had been confrontedwith a written or verbal request forrecognition and a bargaining conference.No suchfactualsituationis presented here.)In the light of these conclusions, I find It unnecessaryto consider the question,argued bythe Respondent,as towhether thetelephone contact between Sanders andJervashould beconstruedas an effectivedemand, addressed to a responsible company representative,withinthe meaningof the Bausch and Lomb Optical Company case.If theseconclusions'are sound,as I believe them to be, theconferencesheld in the RegionalOffice to discuss the possibilityof consent election add nothing to the case,and should not beconsidered equivalent to a demandfor recognition or the Inception of negotiations.Upon theentirerecordhowever,I find. in the light of theppet ific circumstances herepresent, that a request by the Union forthe Respondent to bargaincollectively would havebeen a"useless gesture"and that aspecific demand was thereforeunnecessary.Cf. OldTown Shoe Company, 91 NLRB 240, 241; Unique Ventilation Co., Inc., 75 NLRB 325, 334.The Respondent'scourse ofconduct,when studied in the round. gives unmistakable evidenceof its disinclination to deal with the Union. Referenceismade,specifically,to the interroga-tion of the employees by Jerva, the statements of Farringtonand the production superinten-dent--in substance--to the effect that the Respondent's "make work" policyduring slackperiodswouldbe jeopardizedin the event of a union victory, Farrington's Intimation thatdesignationof the Union as an employee representativewould endanger the continued ex-istence of the Respondent's unilaterally financed health and welfare plan, thewage Increasesso precipitately given,and the dischargesof Jones. Collins, and Jewell. Everyelement inthe situation combines to impelthe conclusion that the acquiesenceof theRespondent withrespect to the suggested consent election was based,not upon a good-faith doubt of theUnion's majority status, but ratherupon a desire to gain time to undermine the labor organi-zation. Under the circumstances, neither theRespondent's asserted willingness to "put itscards on the table" after learning of the Union's claim, nor the failure of the Unionto objectto the discharges or the wage increase before the election can provide the firm with a realdefense.Great Atlantic and Pacific Tea Company, 101 NLRB 1118;Spengler-Loomis Mfg.Co., 102 NLRB 337. I find, therefore, that a specificdemand for recognitionor a collective-bargaining conference, on or before November 27, 1951, would have been a futile gesture--and that the Union's failure to present such a demand must, therefore,be excused. KELLOW-BROWN PRINTING COMPANY49The logic which impels this conclusion likewise warrants characterization of the Re-spondent'scourse of conduct as a refusal to bargain.Joy Silk Mills v. N.L.R.B., supra;Dependable Wholesale Company, Inc.,102 NLRB 656;DisrnukeTireand Rubber Company,Inc., 93 NLRB 479; William A. Mosow, 92NLRB 1727.I find that the Respondent, on or aboutNovember 9, 1951--when the Union'smajority status became clear--and at all times there-after, refused to bargain with that organization as the duly designated collective-bargainingrepresentative of amajority of its employees in the pressroom unit herein found to beappropriate,and that its course of conduct involved an unfair labor practicewithinthe mean-ing of Section 8 (a) (5) of the Act, as amended.N. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, which occurred in connectionwith the operations of the Respondent described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States, and tendto lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYSince it has been found that the Respondent engaged in certain unfair labor practices, it willbe recommended that it cease and desist therefrom,and that it take certain affirmative action,including the posting of appropriate notices, designed to effectuate the policies of the Act.Specifically, since it has been found that the Respondent engaged in certain acts of inter-ference, restraint, and coercion—itwill be recommended that the Respondent cease and desistfrom such conduct.Since I have also found that the Respondent refused to bargain collectively with the Union onand after November 5, 1951, it will be recommended that the Respondent, upon request, bar-gain collectively with that organization as the representative of its employees in the unitfound, elsewhere in this report, to be appropriate for the purposes of a collective bargain.Ihave found that the Respondent discriminatorily discharged Howard Jones, Joseph A.Collins, and Bennie L. Jewell on the dates specified elsewhere in this report, and that it hassince failed or refused to reemploy them because they had engaged in union activities. Itwill therefore be recommended that the Respondent offer each of these employees, with theexception of Jones who does not desire reinstatement, immediate and full reinstatement to hisformer or a substantially equivalent position, without prejudice to his seniority or other rightsand privileges. See The Chase National Bank of the City of New York, San Juan. Puerto Rico,Branch, 65 NLRB 827, for a definition of the phrase "former or substantially equivalentposition" as here used. It will also be recommended that the Respondent make each of themwhole for any loss of pay and other incidents of the employment relationship which he mayhave suffered by reason of the discrimination practiced against him by the payment to eachof a sum ofmoney equal to the amount which each normally would have earned as wagesbetween the date of his discriminatory discharge and the date of the reinstatement offerrecommended to the Respondent in this report ( or, in the case of Jones, the date on which hedeclared he had no wish to return), less his net earnings, if any, during that period. Com-pare Crossett Lumber Company, 8 NLRB 440, 497-8; Republic Steel Corporation v. N.L.R.B.,311 U. S. 7. The pay losses of the employees named should be computed on a quarterly basis,in the manner established recently by the Board. F. W. Woolworth Company, 90 NLRB 289;N.L.R.B. v. Seven-Up BottlingCompany of Miami, Inc., 344 U. S. 344.The unfair labor practices attributable to the Respondent are,in tn+opinion, closely relatedto the other unfair labor practices proscribed by the Act and a danger of their commission inthe future is to be anticipated from the conduct of the Respondent in the past. The pre-ventive purposes of the statute would be thwarted unless the order in this case is coextensivewith the threat. In order therefore to make more effective the interdependent guarantees ofSection 7, to prevent a recurrence of unfair labor practices, and thereby to minimize in-dustrial strife which burdens and obstructs commerce--and thus to effectuate the policies ofthe Act--it will be recommended that the Respondent cease and desist from infringement inany manner upon the rights guaranteed in Section 7 of the Act, as amended.In order to secure expeditious compliance with these recommendations in regard to backpay and reinstatement, I shall recommend, finally, that the Respondent, upon request, makeavailable to the Board and its agents,all pertinent records. 50DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAWIn the light of the foregoing findings of fact, and upon the entire record in the case, I makethe following conclusions of law:1. Los Angeles Printing Pressmen and Assistants Union,No. 78,is a labor organizationwithin the meaning of Section 2 (5) of the Act, as amended.2. All of the letterpress pressroom employees of the Respondent at its Los Angeles plant,including letterpress pressmen,press feeders,and press assistants,but exclusive of allother employees,all supervisors,office and clerical employees,watchmen,guards, pro-fessional employees,and offset department employees constitute a unit appropriate for thepurposes of a collective bargain within the meaning of Section 9 (b) ofthe Act,as amended.3. At all times since November 9, 1951, Los Angeles Printing Pressmen and AssistantsUnion, No. 78, has been and now is entitled to act as the exclusive representative of all theemployees in the above-described unit for the purposes of collective bargaining within themeaning of Section 9 (a) of the Act, as amended.4. The Respondent, by its failure or refusal since November 9, 1951, to bargain collectivelywith Los Angeles Printing Pressmen and Assistants Union, No. 78, as the exclusive repre-sentative of its employees in the above-described unit, has engaged in unfair labor practiceswithin the meaning of Section 8 (a) (1) and (5) of the Act, as amended.5. By its discrimination in regard to the hire and employment tenure of Howard Jones,Joseph A. Collins, and Bennie L. Jewell, to discourage membership in Los Angeles PrintingPressmen and Assistants Union, No.78, the Respondent has engaged in and continues to engagein unfair labor practices within the meaning of Section 8(a) (1) and(3) of the Act,as amended.6. By its interference with, restraint, and coercion of employees in the exercise of rightsguaranteed them in Section 7 of the Act, the Respondent has engaged in and continues toengage in unfair labor practices within the meaning of Section 8 (a) (1) of the Act, as amended.7. Theaforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and(7) of the Act,as amended.[Recommendations omitted from publication.]PLYWOOD WORKERS LOCAL UNIONNO. 2498andLAURIEALEX ULVI.Case No. 19-CB-229. May 28, 1953DECISION AND ORDEROn March 19, 1953, Trial Examiner Howard Myers issuedhis Intermediate Report in the above-entitled proceeding,finding that the Respondent had engaged in and was engagingin certain unfair labor practices in violation of Section 8 (b)(1) (A) and (2) of the Act, and recommending that it cease anddesist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.Thereafter, the Respondent filed exceptions to the IntermediateReport and a brief in support of its exceptions.The Board' has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial error'Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated its powersin connection with this case to a three-member panel [Members Houston, Styles, and Peter-son].105 NLRB No. 21.